O L S H A N PARK AVENUE TOWER●65 EAST 55TH STREET ●NEW YORK, NEW YORK 10022 TELEPHONE: 212.451.2300● FACSIMILE: 212.451.2222 EMAIL: KSCHLESINGER@OLSHANLAW.COM DIRECT DIAL: 212.451.2252 August 7, 2015 VIA EDGAR Pamela A. Long Assistant Director United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Trans-Lux Corporation Registration Statement on Form S-1 Filed June 25, 2015 File No. 333-205273 Definitive Proxy Statement on Schedule 14A Filed May 29, 2015 File No. 1-2257 Dear Ms. Long: On behalf of Trans-Lux Corporation (the “Company”), transmitted herewith is Amendment No. 2 (“Amendment No. 2”) to the Company’s Registration Statement on Form S-1 (File No. 333-205273) (as amended, the “Registration Statement”) filed with the U.S. Securities and Exchange Commission (the “Commission”) on June 25, 2015, and amended by Amendment No. 1 to the Registration Statement (“Amendment No. 1”) filed with the Commission on July 31, 2015. We are filing Amendment No. 2 in order to provide to the staff of the Commission (the “Staff”) a revision-marked copy reflecting cumulative changes made from the initial filing of the Registration Statement, as the revision-marked copy provided with Amendment No. 1 contained errors, as well as to reflect certain substantive updates from Amendment No. 1. We would be pleased to answer any questions you may have with regard to Amendment No. 2 and our letter filed with Amendment No. 1 responding to the comment letter of the Staff dated July 22, 2015.Please direct any such questions to the undersigned by telephone at (212) 451-2252, by email at kschlesinger@olshanlaw.com or by facsimile at (212) 451-2222, or to Kenneth Mantel by telephone at (212) 451-2326 or by email at kmantel@olshanlaw.com. O L S H A N F R O M E W O L O S K Y L L P WWW.OLSHANLAW.COM August 7, 2015 Page 2 Thank you for your assistance. Sincerely, /s/ Kenneth A. Schlesinger Kenneth A. Schlesinger Enclosure cc:Jean-Marc Allain
